MISCELLANEOUS ACTION WITH SHORTENED STATUTORY PERIOD

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
The reply filed on 6/23/2021is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the species election. See 37 CFR 1.111. 
Inventor’s election, without traverse of the claims of Group III (claims 17-29) as the group elected to begin prosecution is acknowledged.  Inventor’s election, also without traverse, of the “…species of each of amended Claim 20 and Claim 24…” is also acknowledged.  However, this latter election is not a proper election of species.  
As outlined in the election/restriction requirement, if either Group I or Group III was elected to begin prosecution, then a single disclosed species (i.e. a single combination of drugs (A), (B) and (C) of the regime) was also required.  
Claim 20 teaches that the regime “…includes about 0.5 to about 25 mg of glyburide and about 1000 to about 2500 mg of metaformin and also Mg salicylate.”  Claim 24 teaches “…in which: (A) the GL-D is glyburide in an amount of about 1 to about 20 mg; the NSAID is Mg salicylate in an amount of about 130 to about 265 mg; and the amount of acetaminophen is about 400 to about 2500 mg.”  That being the case, it is 

Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        6/29/2021